Citation Nr: 1144990	
Decision Date: 12/09/11    Archive Date: 12/14/11

DOCKET NO.  08-10 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to an increased rating for service-connected cervical spine degenerative arthritis, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected lumbar spine degenerative arthritis with spondylosis and central spinal stenosis, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for service-connected right knee degenerative arthritis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for service-connected left knee degenerative arthritis, currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for service-connected right ankle degenerative arthritis, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for service-connected left ankle degenerative arthritis, currently evaluated as 10 percent disabling.

7.  Entitlement to an increased rating for service-connected right shoulder degenerative arthritis, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for service-connected left shoulder degenerative arthritis, currently evaluated as 10 percent disabling.

9.  Entitlement to service connection for bilateral hearing loss.

10.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to March 1969, and from September 1990 to May 1991.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

The issues of entitlement to service connection for hearing loss and tinnitus, as well as entitlement to increased ratings for cervical and lumbar spine disabilities, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's right and left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, instability, subluxation or dislocation of semi-lunar cartilage.

2.  The Veteran's bilateral ankle disability results in painful motion with motion loss less than moderate in degree even when considering functional limitation on use; there is no ankylosis.

3.  The Veteran's bilateral shoulder disability results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, limitation of arm motion to shoulder level, impairment of the humerous, or impairment of the clavicle or scapula.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a rating greater than 10 percent for service-connected right knee degenerative arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5257-5262 (2011).

2.  The claim of entitlement to a rating greater than 10 percent for service-connected left knee degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5257-5262 (2011).

3.  The claim of entitlement to a rating greater than 10 percent for service-connected right ankle degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

4.  The claim of entitlement to a rating greater than 10 percent for service-connected left ankle degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5271 (2011).

5.  The claim of entitlement to a rating greater than 10 percent for service-connected right shoulder degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5201-03 (2011).

6.  The claim of entitlement to a rating greater than 10 percent for service-connected left shoulder degenerative arthritis is denied.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DCs 5201-03 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected knee disorders, including DC 5256 (ankylosis), DC 5257 (other impairment, including recurrent subluxation or lateral instability), DC 5258 (dislocated semilunar cartilage), DC 5259 (symptomatic removal of semilunar cartilage), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  

According to DC 5257, a 10 percent rating will be assigned with evidence of slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned with evidence of moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned with evidence of severe recurrent subluxation or lateral instability. 

Pursuant to 38 C.F.R. §§ 4.40 and 4.45, pain is inapplicable to ratings under DC 5257 because it is not predicated on loss of range of motion.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

Under DC 5258, a 20 percent rating is warranted for dislocation of semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Under DC 5003, degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  

The DC's that focus on limitation of motion of the knee are DC's 5260 and 5261.  Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  See 38 C.F.R. § 4.71a, DC 5260.  

Under DC 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

VA regulations also instruct that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 .  DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Notably, the Court has held that pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, No. 09-2169, 2011 WL 3672294, (Vet. App. Aug. 23, 2011).

Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  The application of 38 C.F.R. § 4.59 is not limited to arthritis-related claims.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

VA's Office of General Counsel has stated that compensating a claimant for separate functional impairment under DC's 5257 and 5003 does not constitute pyramiding.  VAOPGCPREC 23-97 (July 1, 1997).  In this opinion, the VA General Counsel held that a Veteran who has arthritis and instability of the knee may be rated separately under DC's 5003 and 5257, provided that a separate rating is based upon additional disability.  Subsequently, in VAOPGCPREC 9-98 (Aug. 14, 1998), the VA General Counsel further explained that if a veteran has a disability rating under DC 5257 for instability of the knee, and there is also X-ray evidence of arthritis, a separate rating for arthritis could also be based on painful motion under 38 C.F.R. § 4.59.  See also VAOPGCPREC 9-04 (Sept. 17, 2004) (which finds that separate ratings under DC 5260 for limitation of flexion of the leg and DC 5261 for limitation of extension of the leg may be assigned for disability of the same joint).

As there is no lay or medical evidence of ankylosis, impairment of the tibia and fibula by malunion or nonunion, genu recurvatum, or history of removal of semilunar cartilage, the criteria of DC's 5256, 5259, 5262 and 5263 do not apply. 

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from ankle disorders, including DC 5270 (ankylosis), DC 5271 (limitation of ankle motion), DC 5272 (ankylosis of the subastragalar or tarsal joint), DC 5273 (malunion of the os calcis or astragulus), and DC 5274 (astragalectomy). 

Ankylosis refers to immobility and consolidation of a joint due to disease, injury, or surgical procedure).  See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988).  See also 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, NOTE (5) (defining ankylosis as fixation of a joint in a particular position. 

The criteria of DC 5271 provide a 10 percent rating for moderate limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  A 20 percent rating is warranted for marked limitation of ankle motion.  Id.  Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

As the lay and medical evidence does not reflect a history of ankylosis, malunion of the os calcis or astragalus, or astragalectomy, the criteria of DCs 5270, 5273 and 5274 do not apply. 

Included within 38 C.F.R. § 4.71a are multiple DC's that evaluate impairment resulting from service-connected disorders of shoulder and arm, to include DC 5200 (ankylosis of scapulohumeral articulation), DC 5201 (limitation of arm motion), DC 5202 (impairment of the humerus), and DC 5203 (impairment of the clavicle or scapula).

The criteria of DC 5201 provide a 20 percent rating for limitation of major or minor arm motion at shoulder level.  Full range of motion of the shoulder is measured from 0 degrees to 180 degrees in extension, shoulder abduction from 0 to 180 degrees, and external and internal rotation from 0 to 90 degrees.  38 C.F.R. § 4.71a, Plate I. 

In general, the words "slight," "moderate" and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports the presence or absence of the alleged symptomatology.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702  requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

Factual summary

Historically, the Veteran served in Southwest Asia during the Persian Gulf War.  After this period of active service, the Veteran reported multiple joint pains.  He was diagnosed with questionable left shoulder synovitis in 1987.  VA Compensation and Pension (C&P) examination in February 1998 diagnosed degenerative joint disease of the lumbar spine and ankles by x-ray examination.

By rating action dated January 1999, the RO granted service connection for degenerative joint disease of the lumbar spine and both ankles, and assigned a combined 10 percent rating under DC 5003-5292.

Thereafter, VA C&P examination in February 1999 diagnosed degenerative joint disease of the right shoulder and right elbow by x-ray examination.  The examiner was unable to determine an etiology for pain involving the knees, the right wrist and the left elbow.

By rating action dated April 1999, the RO granted service connection for degenerative joint disease of the right shoulder and right elbow.  At that time, the RO combined these disabilities with the 10 percent rating assigned for degenerative joint disease of the lumbar spine and both ankles.  The RO also granted service connection for undiagnosed illness manifest by arthralgias of the left shoulder and bilateral knees, and assigned an initial 10 percent rating under DC 8850-5025.

Thereafter, the Veteran's VA clinical records reflect his continued treatment for multiple joint pain which included physical rehabilitation.  His diagnoses included myofascial pain syndrome.  The Veteran generally described body aching which prevented him from lifting heavy objects, and had placed him on light duty status.  He had also taken time off from work under the Family Medical Leave Act.  His spouse described the Veteran as being in constant pain requiring a combination of medications.

In pertinent part, VA C&P examination in August 2005 diagnosed degenerative changes in the left shoulder and both knees.  Range of motion testing demonstrated right knee motion from 0 to 132 degrees, left knee motion from 0 to 130 degrees, right ankle dorsiflexion from 0 to 8 degrees, right ankle plantar flexion from 0 to 40 degrees, left ankle dorsiflexion from 0 to 6 degrees, left ankle plantar flexion from 0 to 38 degrees, and bilateral shoulder flexion from 0 to 180 degrees. 

In a rating action dated March 2006, the RO assigned separate 10 percent ratings for disabilities involving the knees (DC 5260-5010), the shoulders (DC 5201-5010) and the ankles (DC 5271-5010).

The Veteran filed his claim for increased ratings in October 2006, and this appeal ensues from a March 2007 RO rating decision which denied increased rating claims for the knees, the shoulders and the ankles.

In pertinent part, the Veteran's relevant VA clinical records are significant for his July 2006 report of pain and swelling of the ankles for the last two weeks.  Clinical findings were unremarkable.  He was subsequently treated for nonservice-connected gout.  An October 2006 clinical record noted left ankle pain with range of motion testing.

On VA C&P examination in October 2006, the Veteran described ankle and knee pain exacerbated by prolonged walking, bending or using stairs.  He experienced shoulder pain when moving above 90 degrees.  He was independent in his daily activities, and worked at the Post Office.  He denied flares of disability.  On examination, the Veteran was not in acute distress due to pain.  He was not using crutches, brace or cane.  There was no evidence of inflammatory arthritis.  The Veteran was right hand dominant.  His gait was stable, and he could fully squat.

The Veteran's knees showed full extension with flexion to 140 degrees.  There was pain in the knee over the tubercle area at the end of flexion.  After repetitive testing, the Veteran's knee pain increased to 3/10 severity with an additional 6 degree loss of flexion bilaterally.  There was a mild increase in lack of endurance, but there was no increase in weakness or fatigue.  The collateral and cruciate ligaments were intact.  Lachman's, Drawer and McMurray tests were negative.  The median and lateral menisci were not tender.  There was no edema or effusion.

The Veteran's right ankle showed dorsiflexion from 0 to 10 degrees, plantar flexion from 0 to 40 degrees, supination from 0 to 26 degrees, and pronation from 0 to 10 degrees.  There was pain at the dorsal aspect of the ankle at the end of supination.  On repetitive testing, the Veteran's right ankle pain increased to 3/10 severity with a mild increase in lack of endurance.  However, there was no change in range of motion, or increase in weakness or fatigue.  There was no varus or valgus angulation.

The Veteran's left ankle showed dorsiflexion from 0 to 12 degrees, plantar flexion from 0 to 40 degrees, supination from 0 to 26 degrees, and pronation from 0 to 10 degrees.  There was pain at the dorsal aspect of the ankle at the end of supination.  On repetitive testing, the Veteran's left ankle pain increased to 3/10 severity with a mild increase in lack of endurance.  However, there was no change in range of motion, or increase in weakness or fatigue.  There was no varus or valgus angulation.

The Veteran's right shoulder demonstrated forward flexion from 0 to 174 degrees, abduction from 0 to 144 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 80 degrees.  There was pain in the trapezius area at the end of abduction and internal rotation.  There was also pain in the trapezius muscle.  Impingement test was positive.  Overall, the examiner described mild limitation.

The Veteran's left shoulder demonstrated forward flexion from 0 to 180 degrees, abduction from 0 to 150 degrees, external rotation from 0 to 90 degrees, and internal rotation from 0 to 82 degrees.  There was pain in the trapezius area at the end of abduction and internal rotation.  There was also pain in the trapezius muscle.  Impingement test was positive.  Overall, the examiner described mild limitation.

Thereafter, the Veteran's VA clinical records reflect an evaluation for left cervical radiculopathy with subsequent electrophysiological findings suggestive of bilateral carpal tunnel syndrome (which is separately rated as a service-connected disorder).  X-ray examinations in November 2006 showed no interval changes for the right knee; some increase in left patellar spurring and appearance of small spur at the anterior tibial tubercle; somewhat more prominent degenerative changes at the right shoulder tuberosity; and somewhat more prominent degenerative changes at the left shoulder tuberosity and humeral head.  A clinical evaluation in November 2006 noted the Veteran to have normal stride/base/turns as well as a normal tandem gait.

An April 2007 VA orthotics consultation generally noted full motion of the lower extremities.  In May 2007, the Veteran reported walking difficulty due, in part, to bilateral knee pain.  A July 2007 podiatry consultation noted left ankle pain on range of motion testing.  A July 2007 physical rehabilitation note recorded the Veteran's complaint of increased severity of bilateral knee pain over the last year, to a level of 8/10 severity.  His pain increased with stair use and any ambulation.  The Veteran denied buckling or clicking.  Examination revealed full active range of motion (FAROM) of both knees absent warmth, swelling, erythema, crepitus or instability.  The left knee was tender to palpation (TTP) inferior medial to the patellar tendon, and the right knee was tender to palpation at the patellar tendon.  In September 2007, the Veteran underwent a bupivacaine and steroid injection of the left knee.  At that time, the Veteran's left knee demonstrated mild crepitus, tenderness and mild antalgic gait.  There was no hotness, gross swelling or laxity.  The Veteran reported cervical spine pain radiating to both shoulders in November 2007.  An April 2008 podiatry consultation noted left ankle pain on range of motion testing.

The Veteran underwent additional VA C&P examination in February 2010.  The Veteran reported progressive pain, stiffness and weakness of the shoulders, knees and ankles.  He had a poor response to treatment with nonsteroidal anti-inflammatory medications (NSAIDS), capsicine cream, gabapentin, and tramadol.  The Veteran reported losing 36 days in the past year due to musculoskeletal symptoms.

With respect to the shoulders, the Veteran endorsed symptoms of give-way, pain, stiffness, weakness and decreased speed of joint motion.  He had one episode of effusion.  He denied symptoms such as deformity, instability, incoordination, dislocation, subluxation or locking.  He experienced daily flares of disability which were severe in nature and lasted for hours.  His symptoms were exacerbated with activities such as overhead activities, lifting, carrying, reaching and cold weather, and partially alleviated with activity modification.

With respect to the knees, the Veteran endorsed symptoms of give-way, pain, stiffness, weakness, decreased speed of joint motion, and repeated effusions.  He denied deformity, instability, incoordination, dislocation, subluxation, or locking episodes.  He experienced daily flares of disability which were severe in nature and lasted for hours.  His symptoms were exacerbated with activities such as walking, standing, squats, stairs, jogging, jumping, lifting and carrying.  His symptoms were partially alleviated with rest and activity modification.

With respect to the ankles, the Veteran endorsed symptoms of give-way, pain, stiffness, weakness, decreased speed of joint motion, and repeated effusions.  He denied deformity, instability, incoordination, dislocation, subluxation, or locking episodes.  He experienced daily flares of disability which were severe in nature and lasted for hours.  His symptoms were exacerbated with activities such as walking, standing, squats, stairs, jogging, jumping, lifting and carrying.  His symptoms were partially alleviated with rest and activity modification.

On examination, the VA examiner found no constitutional symptoms of arthritis.  The Veteran had a standing limitation of 30 minutes, and a walking limitation of 1/4 mile.  He did not use an assistive aid or device.  His gait was normal with no evidence of abnormal weight bearing.  There was no inflammatory arthritis.  

The Veteran's shoulders demonstrated flexion from 0 to 160 degrees, abduction from 0 to 160 degrees, internal rotation from 0 to 80 degrees, and external rotation from 0 to 80 degrees.  There was objective evidence of painful motion, but there was no additional limitation of motion after repetitive testing.  Additional findings included positive impingement, empty can and cross over tests.  There was 5-/5 round the clock (RTC) weakness.  The examiner diagnosed osteoarthritis of the shoulders which had a significant impact on the Veterans occupation due to problems with lifting and carrying, difficulty with reaching, lack of stamina, weakness, fatigue, decreased strength and pain.  With respect to impairment of activities of daily living, these disabilities had no effect on traveling or feeding; had a mild effect on bathing, dressing, toileting, and grooming; had a moderate effect on chores, shopping, and driving; and a severe effect on exercise, sports and recreation.

The Veteran's knees demonstrated range of motion from 0 to 135 degrees.  There was objective evidence of painful motion, but there was no additional limitation of motion after repetitive testing.  Additional findings included crepitation, subpatellar tenderness, and medial joint line tenderness.  There were no masses, clicks, snaps, grinding, instability, or abnormal tendons or bursae.  The examiner diagnosed osteoarthritis of the knees having significant impact on the Veterans occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength and pain.  With respect to impairment of activities of daily living, these disabilities had no effect on feeding; had a mild effect on dressing, toileting, and grooming; had a moderate effect on traveling and driving; had a severe effect on chores, shopping, and recreation; and prevented exercise and sports.

The Veteran's ankles demonstrated dorsiflexion from 0 to 15 degrees, and plantar flexion from 0 to 35 degrees.  Additional findings include tenderness at the Achilles tendon and physiologic valgus.  There was no ankle instability.  The examiner diagnosed chronic insertional Achilles tendonopathy of the ankles which had significant effects on the Veteran's usual occupation due to decreased mobility, problems with lifting and carrying, lack of stamina, weakness, fatigue, decreased strength and pain.  With respect to impairment of activities of daily living, these disabilities had no effect on feeding; a mild effect on dressing, toileting and grooming; a moderate effect on driving and traveling; severe effects on chores, shopping, and recreation; and prevented exercise and sports.

Bilateral knee disability

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left knee arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's right and left knee arthritis results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, instability, subluxation or dislocation of semi-lunar cartilage.

With respect to current right and left knee motion, VA C&P examination in November 2006 found bilateral knee motion from 0 to 140 degrees.  VA C&P examination in February 2010 found bilateral knee motion from 0 to 135 degrees.  The VA clinical records associated with the claims folder do not describe any limitation of right and/or left knee motion in terms of degrees of motion loss.  On one occasion, the Veteran was described as having full active range of bilateral knee motion.

Overall, the VA C&P examination reports dated November 2006 and February 2010 provide highly probative evidence against a compensable rating for the right or left knee disability based upon limitation of motion under DC's 5260 and/or 5261, showing bilateral knee motion from 0 degrees extension to at least 135 degrees flexion.  The VA clinical records provide no direct evidence in support of the claim.

The Board also finds no basis to award separate ratings greater than 10 percent for right or left knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes a host of bilateral knee symptomatology and functional limitations.  For example, the Veteran describes problems with decreased mobility, lack of stamina, weakness, fatigue, decreased strength and pain which interfere with his activities of daily living.  He reports an inability to perform prolonged walking or standing. 

However, the November 2006 VA examiner only found an additional 6 degree loss of flexion, or a functional limitation of flexion to 134 degrees, due to functional impairment on use.  The VA examiner in February 2010 found no additional loss of motion beyond 135 degrees of flexion with repetitive testing.  Furthermore, a clinical evaluation in 2007 during an exacerbation of bilateral knee pain, noted full active range of motion of both knees.  At best, the Veteran has been described as manifesting a mild antalgic gait, which is not always present.

Notably, the Veteran has already been assigned separate 10 percent ratings based upon painful but noncompensable motion loss of both knees under DC 5003.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DCs 5260 and 5261.  Notably, the Veteran himself does not specifically describe motion loss comparable to flexion limited to 45 degrees or extension limited to 10 degrees.  As such, further compensation is not warranted with consideration of the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

Turning to the issue of instability, VA C&P examinations in November 2006 and February 2010 found no evidence of instability.  Clinical evaluations in 2007 also noted no instability or subluxation.  The Veteran generally describes give-way sensation, but has denied instability, dislocation, locking episodes or subluxation.  The VA clinical records do not describe clinical instability or subluxation.

Overall, the VA C&P examinations in November 2006 and February 2010 provide strong evidence against a compensable rating based upon instability under DC 5257, showing no objective evidence of right or left knee instability or subluxation. 

The Board also finds no additional DCs applicable to the bilateral knee claims.  In this respect, there is no lay or medical evidence of ankylosis (DC 5256), dislocation of semi-lunar cartilage (DC 5258), history of removal of semilunar cartilage (DC 5259), impairment of the tibia and fibula by malunion or nonunion (DC 5262), or genu recurvatum (DC 5263). 

In so deciding, the Board finds that the Veteran's general complaints of bilateral knee pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, when applying the applicable criteria to the lay and medical evidence of record, the Board finds that the specific clinical findings by trained VA clinicians hold significantly greater probative value than the Veteran's generalized allegations.  In this respect, these clinicians have provided specific findings for range of motion based upon use of a goniometer, and have utilized their clinical experience and training in evaluating the presence or absence of a multitude of clinical findings.  Overall, the Board finds that these specific findings greatly outweigh the Veteran's generalized descriptions, as the VA clinicians have greater expertise and training than the Veteran in speaking to the issues at hand.  

Accordingly, the Board finds that the preponderance of the evidence is against the claims.  As such, the benefit of the doubt rule, therefore, is not for application.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Bilateral ankle disability

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left ankle arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the bilateral ankle disability results in painful motion with motion loss less than moderate in degree even when considering functional limitation on use; there is no ankylosis.

With respect to current right and left ankle motion, VA C&P examination in November 2006 found right ankle dorsiflexion to 10 degrees and left ankle dorsiflexion to 12 degrees.  This is approximately 50 percent of normal.  The Veteran had full plantar flexion.  VA C&P examination in February 2010 found bilateral ankle dorsiflexion to 15 degrees which is 75 percent of normal, and plantar flexion to 35 degrees which is approximately 88 percent of normal.  The VA clinical records only mention painful left ankle motion.  The Veteran himself has not described right or left ankle motion loss in terms of specific degrees.

Additional evidence of record includes the November 2006 VA examiner opinion that repetitive testing resulted in increased pain and mild lack of endurance, but no additional motion loss or increase in weakness or fatigue.  The February 2010 VA examiner found objective evidence of painful motion, but no additional motion loss due to functional impairment on use.  

Notably, the Veteran has already been assigned separate 10 percent ratings based upon painful but noncompensable motion loss of both ankles under DC 5003.

Overall, the VA C&P examination reports dated November 2006 and February 2010 provide highly probative evidence against separate ratings greater than 10 percent based upon limitation of motion under DC 5271.  In this respect, the clinical findings of record do not show, or more nearly approximate, the criteria for moderate limitation of right and/or left ankle motion even when considering functional loss of use under 38 C.F.R. §§ 4.40 and 4.45.

The Board also finds no additional DCs applicable to the bilateral ankle claims.  In this respect, there is no lay or medical evidence of ankylosis (DCs 5270 and 5272), malunion of the os calcis or astragalus (DC 5273 or astragalectomy (DC 5274). 

In so deciding, the Board finds that the Veteran's general complaints of bilateral ankle pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, similar to the above analysis, the Board places greater probative weight to the specific clinical findings by trained VA clinicians than the Veteran's generalized allegations.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

Bilateral shoulder disability

Applying the criteria to the facts of this case, the Board finds that the criteria for separate ratings greater than 10 percent for service-connected right and left shoulder arthritis have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the bilateral shoulder disability results in painful but noncompensable limitation of motion even when considering functional impairment on use; there is no ankylosis, limitation of arm motion to shoulder level, impairment of the humerous, or impairment of the clavicle or scapula.

With respect to current right and left shoulder motion, VA C&P examination in November 2006 found right shoulder flexion of 174 degrees which is approximately 97 percent of normal.  Additionally, the Veteran had abduction of 144 degrees (approximately 80 percent of normal), full external rotation, and internal rotation of 80 degrees (approximately 89 percent of normal).  The left shoulder demonstrated normal forward flexion, abduction of 150 degrees (approximately 83 percent of normal), normal external rotation, and internal rotation to 82 degrees (approximately 91 percent of normal).  Otherwise, the Veteran was described as having "mild" limitation bilaterally.

VA C&P examination in February 2010 found bilateral shoulder flexion of 160 degrees (approximately 84 percent of normal), abduction of 160 degrees (approximately 84 percent of normal), external rotation of 80 degrees (approximately 89 percent of normal), and internal rotation of 80 degrees (approximately 89 percent of normal).  

Overall, the VA C&P examination reports dated November 2006 and February 2010 provide highly probative evidence against a compensable rating for the right or left shoulder disability based upon limitation of motion under DC 5201.  The VA clinical records provide no direct evidence in support of the claims.

The Board also finds no basis to award separate ratings greater than 10 percent for right or left knee disability based upon functional loss due to pain, weakness, fatigability, or incoordination.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also DeLuca, 8 Vet. App. at 204-08 (1995).  In this case, the Veteran describes bilateral shoulder pain and weakness with limitation of use, including overhead activities, lifting, carrying, and reaching.  He has described pain beginning at 90 degrees.

However, the November 2006 VA examiner only described "mild" bilateral shoulder limitations while the February 2010 VA examiner found no additional loss of motion with repetitive testing.  There was also a minor loss of shoulder strength found.

Overall, the Board finds that the specific clinical findings by the VA examiners fall well short of meeting, or more nearly approximating, the criteria for compensable motion loss under DC 5201.  While the Veteran has described pain beginning at shoulder level, he has not described motion loss comparable to limitation to shoulder level.  In totality, the lay and medical evidence does not support further compensation under the provisions of 38 C.F.R. §§ 4.40 and 4.45. 

The Board also finds no additional DCs applicable to the bilateral shoulder claims.  In this respect, there is no lay or medical evidence of ankylosis (DCs 5200), impairment of the humerus due to loss of head, nonunion, fibrous union, recurrent dislocation or malunion (DC 5202), or impairment of the clavicle due to dislocation, nonunion or malunion (DC 5203).

In so deciding, the Board finds that the Veteran's general complaints of bilateral shoulder pain with functional impairment on use, including additional pain, weakness, lack of stamina and fatigue, are credible.  However, the specific findings by trained VA clinicians greatly outweigh the Veteran's generalized descriptions.  There is no doubt of material fact to be resolved in the Veteran's favor.  As such, the benefit of the doubt rule is not for application.  Ortiz, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001).

Extraschedular consideration

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1). 

The provisions of 38 C.F.R. § 3.321(b) state as follows: 

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress. 

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

On review of the record, the Board finds that all aspects of the Veteran's bilateral knee, shoulder and ankle disabilities are adequately encompassed in the assigned schedular ratings.  With respect to these disabilities, the Veteran has been assigned compensable ratings for each joint based upon painful motion.  The Board finds no unusual medical or functional limitations attributable to these disabilities not contemplated by the schedular ratings.  Furthermore, the Board observes that higher schedular ratings are potentially warranted, but the facts show that the Veteran does not possess the level of disability warranting higher ratings still.

As the assigned schedular evaluations are deemed adequate, there is no basis for extraschedular referral under 38 C.F.R. § 3.321(b).  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted. 

The Board also observes that the Veteran reports working full time.  As such, the Board finds that a claim for entitlement to a total disability rating based upon individual unemployability (TDIU) has not been reasonably raised.  Roberson v. Principi, 251 F.3d 1378, 1384 (2001) (once a claimant submits evidence of medical disability, makes a claim for highest possible rating, and submits evidence of unemployability, an informal claim is raised under 38 CFR 3.155(a)); Comer v. Peake, 552 F.3d 1362, 1367 (Fed. Cir. 2009) (holding that TDIU "is implicitly raised whenever a pro se veteran, who presents cogent evidence of unemployability, seeks to obtain a higher disability rating").

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). 

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Veteran filed his claims for increased ratings in October 2006.  A pre-adjudicatory October 2006 RO letter fully complied with the timing and generic content requirements expected in the increased rating claims at hand.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  In this respect, the Veteran was advised of the types of evidence and/or information deemed necessary to substantiate the claims, the relative duties on the part of the Veteran and VA in developing his claims, and how VA determines disability ratings and effective dates of award.

VA has a duty to assist a claimant in the development of the claims. This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all relevant VA clinical records pertinent to the time periods at issue.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf, that are relevant to the issues being decided on appeal.  

The Board is also unaware of any pertinent records in the possession of the Social Security Administration (SSA).  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim"). 

The Veteran was last afforded VA examination of his knees, ankles and shoulders in February 2010.  This examination report contains all findings necessary to decide the claims in detail, including evaluations as to whether there is additional loss of motion in these joints due to functional impairment.  Since this VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving the knees, ankles and/or shoulders to the extent that higher schedular ratings may be possible.  Thus, there is no duty to provide further medical examination on these claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


ORDER

The claim of entitlement to a rating greater than 10 percent for service-connected right knee degenerative arthritis is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected left knee degenerative arthritis is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected right ankle degenerative arthritis is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected left ankle degenerative arthritis is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected right shoulder degenerative arthritis is denied.

The claim of entitlement to a rating greater than 10 percent for service-connected left shoulder degenerative arthritis is denied.


REMAND

The Veteran seeks service connection for bilateral hearing loss and tinnitus.  He was first diagnosed with mild, high frequency hearing loss of the right ear in January 1994, although the audiometric results did not reflect hearing loss disability for VA purposes.  See generally 38 C.F.R. § 38 C.F.R. § 3.385 (impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent). 

The Veteran specifically denied tinnitus during a December 1993 Persian Gulf War examination.  He first reported a "hissing" sound in the VA clinical setting in January 2007.

The Veteran credibly reports exposure to loud noises during his service in Southeast Asia during the Persian Gulf War.  VA recognizes that noise-induced hearing loss (caused by chronic exposure to excessive noise) is one of the most common causes of sensorineural hearing loss.  See Veterans Benefits Administration Training Letter 09-05 (Aug. 5, 2009).  Similarly, tinnitus is deemed a symptom associated with many conditions, include acute noise exposure and noise-induced hearing loss.

As the record reflects that the Veteran's hearing loss and tinnitus may be associated with in-service noise exposure, the Board finds that the low threshold for obtaining medical opinion on the issues has been met.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

With respect to the cervical and lumbar spine disabilities, the Board observes that the condition of intervertebral disc syndrome (IVDS) is to be rated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  See 38 C.F.R. § 4.71a, DC 5243.

With respect to the cervical spine disability, an August 2010 VA neurology consultation assessed the Veteran with likely cervical radiculopathy involving the right upper extremity.  An MRI was ordered.  It would be potentially prejudicial for the Board to consider this clearly relevant evidence as it has not been considered by the RO, which last addressed the cervical spine disability claim in an April 2010 Supplemental Statement of the Case.  See 38 C.F.R. §§ 19.37, 20.1304 (pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a supplemental statement of the case (SSOC) unless this procedural right is waived in writing by the appellant). 

More importantly, the assessment of likely right upper extremity reflects a potential increased severity of cervical spine disability since the last VA examination was conducted in February 2010.  See VAOPGCPREC 11-95 (Apr. 7, 1995) (VA examination warranted when disability in question appears to have undergone an increase in severity since the time of his last examination).  Thus, a new examination is warranted on this claim.

Similarly, since the last VA examination in February 2010, the Veteran has alleged lumbar radiculopathy as a manifestation of service-connected lumbar spine disability.  The RO has conceded spondylosis and spinal canal stenosis as being part and parcel of service-connected disability, but has deferred adjudication of a claim of entitlement to service connection for lumbar spine radiculopathy as secondary to service-connected lumbar spine disability.  This issue must be addressed prior to a final decision on the claim for an increased rating for lumbar spine disability, which may warrant consideration of alternate ratings under either the General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating IVDS Based on Incapacitating Episodes.


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's relevant clinical records of treatment at the Bronx, New York VA Medical Center since September 28, 2010, to include any MRI results of the cervical spine conducted after August 2010 (if any).

2.  Upon completion of the above, schedule the Veteran for appropriate examination to determine the nature and probable etiology of the Veteran's claimed hearing loss and tinnitus disabilities.  Following examination and review of the claims folder, the examiner is asked to address the following questions:

    a) whether the Veteran manifests right and/or left ear hearing loss disability per VA standards;

    b) if right and/or left ear hearing loss is demonstrated per VA standards, provide opinion as whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current right and/or left ear hearing loss is the result of exposure to noise trauma during service or is otherwise related to his periods of active service from February 1966 to March 1969, and from September 1990 to May 1991; and

    c) whether it is at least as likely as not (probability of 50% or greater) that the Veteran's current tinnitus is the result of exposure to noise trauma during service or otherwise related to his periods of active service from February 1966 to March 1969, and from September 1990 to May 1991?

For purposes of the opinion being sought, the examiner should specifically consider the following:

* the allegation of persistent tinnitus since service is not deemed credible by the Board with the credible evidence demonstrating the onset of tinnitus sometime after December 1993;
* a discussion of the pertinent audiometric examinations during active service, including the clinical significance of any interval changes between each one (if any); and 
* any medical principles which apply to the facts and medical issues at hand (e.g., the known causes of the hearing loss and tinnitus).

3.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected cervical spine and thoracolumbar spine disabilities.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported lower extremity radiculopathy symptoms;

      c) describe all orthopedic manifestations of service-connected cervical spine disability which includes opinion as to the extent, if any, of functional loss of use of the cervical spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; and
      
      d) describe all chronic neurologic manifestations of the service-connected cervical spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported right upper extremity radiculopathy symptoms.

4.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655. 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


